Citation Nr: 0842848	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-21 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  

2.  Entitlement to service connection for a skin disorder of 
the veteran's feet.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to July 
1966.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction is currently with the RO in 
Phoenix, Arizona.  

In the November 2004 rating decision, the RO also denied 
claims for service connection for hearing loss, tinnitus, a 
back disorder, a wrist disorder (other than carpal tunnel 
syndrome), headaches, and an eye disorder.  The veteran did 
not initiate an appeal to the Board of the denial of service 
connection for an eye disorder and that issue is not before 
the Board.  See 38 U.S.C.A. § 7105.  In a rating decision 
dated in September 2008, the RO granted service-connection 
for tinnitus, thus satisfying that appeal.  See Grantham v. 
Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  

In a written statement dated in June 2008, the veteran 
withdrew his appeal as to the issues of service connection 
for headaches, a back disorder, and a wrist disorder other 
than carpel tunnel syndrome.  38 C.F.R. § 20.204.  Similarly, 
in a written statement dated in October 2008, the veteran 
withdrew his appeal as to the issue of service connection for 
bilateral hearing loss.  Id.  Based on these events, the only 
issues before the Board are entitlement to service connection 
for a skin disorder of the veteran's feet and for carpal 
tunnel syndrome.  


FINDINGS OF FACT

1.  Bilateral carpal tunnel syndrome did not have onset 
during active service and is not otherwise related to the 
veteran's active service.  

2.  A skin disease of the feet did not have onset during the 
veteran's active service and is not otherwise related to the 
veteran's active service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for carpal tunnel 
syndrome of either upper extremity have not been met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  The criteria for service connection for a skin disease of 
the veteran's feet have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
carpal tunnel syndrome.  In his June 2006 substantive appeal, 
he reported that he sought treatment for carpal tunnel 
syndrome at the Luke Air Force Base dispensary and was told 
that this was an occupational hazard.  He also reported that 
has used braces for his wrists and quit one job involving 
spray painting because of the repetitive nature of the work.  
He reported that he still has carpal tunnel syndrome, as 
evidenced by records from Dr. "J.C."

Similarly, the veteran contends that service connection for a 
skin condition of his feet is warranted.  In his substantive 
appeal, he reported that he incurred jungle rot while 
stationed for three years in Japan. He also reported that he 
was treated for this condition at the Yokota Japan Tachikawa 
Air Force Base.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including organic diseases of the 
nervous system and arthritis, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2008).  

Service treatment records are absent for any reports of 
symptoms of the veteran's wrists or hands, any mention of 
carpal tunnel syndrome, or any reports of symptoms involving 
the veteran's skin.  A discharge report of medical 
examination, dated in May 1966, indicates a normal clinical 
evaluation of the veteran's feet, skin, lower extremities, 
upper extremities, and of his musculoskeletal system.  

Importantly, in an associated report of medical history, 
signed by the veteran, the veteran indicated that he did not 
then have, nor had ever had, swollen or painful joints; bone, 
joint or other deformity; foot trouble, or skin disease.  

These service medical records are strong evidence that the 
veteran did not have any symptoms of his wrists or hands or 
any symptoms of skin disease during service.  The Board finds 
these contemporaneously created records more probative of 
whether the veteran suffered from carpal tunnel syndrome or 
skin disease, or was treated for such, during service, than 
the veteran's reports made for the first time some thirty-
eight years after separation from service.  See Curry v. 
Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the 
veteran).  

The only objective evidence of record that the veteran has 
ever suffered from carpal tunnel syndrome is an August 1999 
clinical note signed by J.C., M.D.  This note states that the 
veteran presented with pain, numbness, and tingling that 
seemed to radiate down the right hand into the right thumb 
and third fingers.  Dr. J.C. wrote "He does construction, 
carpentry for several years.  Does a lot of glazing (kitchens 
and bathrooms)."  Dr. J.C. stated that the veteran had 
positive 'tennel' of the right wrist and that he was a little 
tender in the right epicondyle.  The treatment plan was for 
wrist splints and one 50/200 tablet daily of Arthrotec for 
ten days, and that if symptoms did not improve, a 
recommendation for nerve conduction studies and possible 
surgical correction.  Dr. J.C. made no mention of the 
veteran's service and his mention of the veteran's carpentry 
and glazing work is evidence that, if anything, Dr. J.C. 
considered these activities to be related to the veteran's 
symptoms, providing limited evidence against this claim.  

Dr. J.C.'s notes are evidence only that the veteran had 
symptoms involving his right wrist and hand in August 1999.  
This is prior to the time period of his claim, filed in June 
2004, and therefore not evidence of a current disability.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) ( 
explaining that the requirement of a current disability is 
satisfied so long as the veteran has the claimed disability 
at some time beginning with the date of his claim and through 
the pendency of his claim).  

The record is absent for any objective evidence of skin 
disease, any reports of treatment for skin disease, any 
reports of symptoms of skin disease, or any diagnosis of skin 
disease.  Only the veteran's own assertions stand as evidence 
that he has a skin disease.  In this regard, the veteran has 
simply stated that he was treated for 'jungle rot' during 
service, an assertion contradicted by the service treatment 
records.  His own report in his substantive appeal that "I 
may go to VAMC when this condition arises again" is some 
evidence that he does not currently have symptoms of a skin 
disease of his feet.  

Furthermore, the veteran's lay opinion that he has a chronic 
skin disease, or for that matter, carpal tunnel syndrome, is 
not competent evidence.  With respect to the veteran's own 
contentions, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).   

Some conditions, those that have readily identifiable and 
unique features such as varicose veins, are subject to lay 
diagnosis through observation.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  However, other conditions, such as 
bronchial asthma are not so simple or readily identifiable to 
be subject to lay observation.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  Carpal tunnel syndrome clearly falls 
into the latter category because, as Dr. J.C. noted, certain 
medical diagnostic tests would be necessary as the next step 
in addressing the veteran's symptoms.  As such tests are part 
of the medical process for evaluating these symptoms, the 
veteran is clearly not competent to render an opinion as to 
whether he has this condition.  

As to the veteran's self reported skin disease of his feet, 
he is certainly competent to report observable symptoms of a 
skin disease.  Layno v. Brown, 6 Vet. App. 465 (1994).  To 
the extent that a skin disease is characterized by readily 
identifiable and unique features, a report of those features 
may be sufficient to identify a current disability.  However, 
the veteran has not reported any such unique features.  In 
his June 2006 substantive appeal and in his May 2005 notice 
of disagreement, the veteran provided more or less the same 
information.  For example, in his notice of disagreement, he 
stated:  

I incurred Jungle Rot when I was in Japan 
for 3 years.  I was at Yakota where it 
was hot and humid all the time.  There 
was fungus even in the barracks.  Our 
shoes would be covered with fungus and we 
had a terrible time keeping our footwear 
and feet dry.

This is not a description of symptoms of skin disease, but 
merely a statement that the veteran had wet feet, hardly a 
unique feature of a skin disease.  This therefore is not 
evidence of symptoms of skin disease of the feet or a 
"diagnosis" of skin disease of the feet.  

In short, the record is absent for any competent evidence 
that the veteran has carpal tunnel syndrome for any period of 
time prior to the filing of his appeal in June 2004 or prior 
to August 1999, or that he has ever had skin disease of his 
feet.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Gilpin 
v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Even assuming, without deciding, that the veteran is capable 
of identifying "jungle rot" of his feet, the absence of any 
earlier instance of these symptoms during service or since 
service, is itself evidence, that in this case outweighs his 
reports of earlier occurrences, first made so recently.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  

The service treatment records and post service treatment 
records, including the absence of symptoms of the claimed 
disabilities in those records, outweighs the veteran's 
assertions regarding his claimed disabilities and onset of 
such during service or other relationship to service.  
Because there is no evidence of that these conditions 
manifested within one year of separation from service, the 
presumptive provisions for chronic diseases are not for 
application.  Hence, the appeal as to both issues must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

The remaining VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2004 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has assisted the veteran in 
obtaining private treatment records from "J.C.", M.D.  
Neither the veteran nor his representative has identified any 
other relevant evidence.  

VA did not afford the veteran a medical examination or obtain 
a medical opinion as to the issues on appeal.  There is no 
indication of an inservice event, disease, injury, or symptom 
involving the veteran's hands or wrists or the skin of his 
feet.  There is no indication of manifestation of these 
conditions within any applicable presumptive period.  Nor is 
there any objective evidence that he has currently has a skin 
disease or carpal tunnel syndrome, or that any symptoms, 
including those reported by Dr. J.C. in August 1999, are 
related to his service.  For these reasons the Board has no 
duty to afford the veteran a medical examination or obtain a 
medical opinion.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


